—In a proceeding pursuant to CPLR article 78 to review a determination of respondent Zoning Board of Appeals of the Village of Bellport, dated November 28, 1989, in which the petitioners also requested ancillary declaratory relief, the intervenors Kenneth A. Rosenblum and Gloria M. Rosenblum appeal from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered April 17, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs to the respondents-respondents.
In successfully opposing the petition and obtaining its dismissal by the trial court, the intervenors-appellants were granted all of the relief to which they are entitled in this proceeding. The independent challenges to the propriety of the determination raised by the intervenors-appellants were barred by the applicable 30-day Statute of Limitations contained in Village Law former § 7-712 (3). Thompson, J. P., Miller, Eiber and Santucci, JJ., concur.